Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17156137 filed 01/22/2021. Claims 1-30 are subject to examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-10, 12-16, 18-19, 21, 24-26, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farag et al. (Farag hereafter) (US 20210359745 A1).

Regarding claim 1, Farag teaches, A method of wireless communication by a user equipment (UE), comprising: 
receiving an indication that the UE has been added to a group (Farag; In step 2 at the UE (2006), the UE receives and decodes the UE group TCI DCI and determines the UE group TCI index, Par. 0222; FIG. 25, is an example of the structure of the UE group TCI, which includes: (i) a UE Group TCI index (m) this is common to all UEs; (ii) a UE specific index k.sub.u, with one index from each UE, Par. 0256 ([Note that group based beam indication is used when UEs are in a train and have predictable mobility, Par. 0118]); and 
receiving group common signaling informing the UE of a configuration change for the group (Farag; Go back to step 1, if a new association between a UE group TCI index and a TCI state ID is determined at the gNB … based on updated calculation at the gNB. Go back to step 1 if a UE receives a new association between UE group TCI index and TCI state ID (e.g., by … L1 signaling), Par. 0227; L1 control message … TCI DCI, Par. 0119; the association between UE group TCI indices and TCI state IDs, as well as the number of TCI state IDs associated with a UE group TCI index (L.sub.0, L.sub.1, . . . L.sub.M−1 or L) is common (the same) for UEs of a group, and is configured and/or updated through UE group specific signaling or through common signaling (i.e., signaling common to a group of UEs in a cell, Par. 0247).  

Regarding claim 14, Farag teaches, A method of wireless communication by a base station, comprising:
	defining a group of user equipments (UEs) (Farag; In step 2 at the gNB (2002), the gNB determines the UE group TCI index, this for example can be based on beam reporting information from … from all UEs … within a UE group, Par. 0221; users in one carriage … form a UE group, Par. 0104);
notifying each UE of the group of inclusion into the group of UEs (Farag; The gNB transmits the UE group TCI index in the UE group TCI DCI to all UEs within the UE group … In step 2 at the UE (2006), the UE receives and decodes the UE group TCI DCI and determines the UE group TCI index, Par. 0221-0222; FIG. 25, is an example of the structure of the UE group TCI, which includes: (i) a UE Group TCI index (m) this is common to all UEs; (ii) a UE specific index k.sub.u, with one index from each UE, Par. 0256 ([Note that group based beam indication is used when UEs are in a train and has predictable mobility, Par. 0118]); and 
transmitting, to the group of UEs, group common signaling including a configuration change for the group of UEs (Farag; Go back to step 1, if a new association between a UE group TCI index and a TCI state ID is determined at the gNB … based on updated calculation at the gNB. Go back to step 1 if a UE receives a new association between UE group TCI index and TCI state ID (e.g., by … L1 signaling), Par. 0227; L1 control message … TCI DCI, Par. 0119; the association between UE group TCI indices and TCI state IDs, as well as the number of TCI state IDs associated with a UE group TCI index (L.sub.0, L.sub.1, . . . L.sub.M−1 or L) is common (the same) for UEs of a group, and is configured and/or updated through UE group specific signaling or through common signaling (i.e., signaling common to a group of UEs in a cell, Par. 0247).
 
Regarding claim 30, Farag teaches, An apparatus for a user equipment (UE) for wireless communication, comprising: 
a memory (Farag; the UE, Par. 0222); and 
at least one processor coupled to the memory, the at least one processor configured (Farag; the UE, Par. 0222): 
to receive an indication that the UE has been added to a group (Farag; In step 2 at the UE (2006), the UE receives and decodes the UE group TCI DCI and determines the UE group TCI index, Par. 0222; FIG. 25, is an example of the structure of the UE group TCI, which includes: (i) a UE Group TCI index (m) this is common to all UEs; (ii) a UE specific index k.sub.u, with one index from each UE, Par. 0256 ([Note that group based beam indication is used when UEs are in a train and have predictable mobility, Par. 0118]); and 
to receive group common signaling informing the UE of a configuration change for the group (Farag; Go back to step 1, if a new association between a UE group TCI index and a TCI state ID is determined at the gNB … based on updated calculation at the gNB. Go back to step 1 if a UE receives a new association between UE group TCI index and TCI state ID (e.g., by … L1 signaling), Par. 0227; L1 control message … TCI DCI, Par. 0119; the association between UE group TCI indices and TCI state IDs, as well as the number of TCI state IDs associated with a UE group TCI index (L.sub.0, L.sub.1, . . . L.sub.M−1 or L) is common (the same) for UEs of a group, and is configured and/or updated through UE group specific signaling or through common signaling (i.e., signaling common to a group of UEs in a cell, Par. 0247).

Regarding claim 3 and 18, Farag teaches, The method of claim 1 and The method of claim 14 respectively, further comprising receiving an indication that the UE is removed from the group (Farag; A user can be configured through … L1 signaling to transition or switch from a first association to a second association … The time of the switching can be determined based on … specific system frame number and/or subframe number and/or slot and/or symbol number, Par. 0187-0189; The association to use (e.g., A.sub.1 or A.sub.2) can be indicated in the UE group TCI DCI, Par. 0192).  

Regarding claim 4 and 19, Farag teaches, The method of claim 1 and The method of claim 14 respectively, in which the group common signaling is carried in group common downlink control information (DCI) (Farag; To improve the efficiency of beam management … (ii) a group UE TCI indication, wherein a DCI conveys a TCI to a group of UEs, Par. 0103).  

Regarding claim 6 and 21, Farag teaches, The method of claim 1 and The method of claim 14 respectively, in which the configuration change comprises a timing advance (TA) update (Farag; the TCI state ID in the above examples can be replaced by another physical characteristic for example QCL related parameters (e.g., Doppler shift, Doppler spread), timing advance, Par. 0217).  

Regarding claim 8 and 24, Farag teaches, The method of claim 1 and The method of claim 14 respectively, in which the configuration change comprises a transmission configuration indicator (TCI) update for a physical downlink share channel (PDSCH) (Farag; While the TCI state of PDSCH can updated through a DL DCI, Par. 0123) or a physical downlink control channel (PDCCH).  

Regarding claim 9 and 25, Farag teaches, The method of claim 8 and The method of claim 24 respectively, in which the PDSCH or PDCCH is for unicast transmission (Farag; a gNodeB transmits and a UE receives a UE group TCI DCI … included in a group TCI DCI is a UE specific beam indication index k.sub.u, Par. 0254-0255 [Note that UE specific beam is for unicast transmission]).  

Regarding claim 10 and 26, Farag teaches, The method of claim 8 and The method of claim 24 respectively, in which the PDSCH or PDCCH is for group common transmission (Farag; a gNodeB transmits and a UE receives a UE group TCI DCI, which includes a UE group TCI index(m). Where, UE group TCI index(m) is the UE group TCI index determined by the gNB for beam indication to a group of UEs, Par. 0254 [Note that beam for a group is for group transmission]).

Regarding claim 12 and 28, Farag teaches, The method of claim 1 and The method of claim 14 respectively, in which the configuration change comprises an update of a set of beams to monitor (Farag; From the results presented in TABLE 1, the beam update rate can be quite large when a train carriage is passing in front of the RRH (or TRP or gNB or base station) ... Hence, this necessitates a group-based beam indication using L1 control signaling, Par. 0118; included in a group TCI DCI is a UE specific beam indication index k.sub.u, Par. 0255).  

Regarding claim 13, Farag teaches, The method of claim 1, further comprising determining a time to apply the configuration change (Farag; A user can be configured through RRC signaling and/or through MAC CE and/or through L1 signaling to transition or switch from a first association to a second association ... The time of the switching can be determined based on ... specific system frame number and/or subframe number and/or slot and/or symbol number, Par. 0187-0189).  
  
Regarding claim 15, Farag teaches, The method of claim 14, in which the defining is based on beam measurements for a plurality of UEs, the group of UEs being a subset of the plurality of UEs (Farag; assume that the users in one carriage … form a UE group, Par. 0104; A user can be configured through RRC signaling and/or through MAC CE and/or through L1 signaling to transition or switch from a first UE group G.sub.1 to a second UE group G.sub.2, Par. 0210; the gNB determines the UE group TCI index, this for example can be based on beam reporting information from a lead UE or from all UEs or some UEs within a UE group, Par. 0295).  

Regarding claim 16, Farag teaches, The method of claim 14, in which the defining is based on trajectories for a plurality of UEs, the group of UEs being a subset of the plurality of UEs (Farag; assume that the users in one carriage … form a UE group, Par. 0104; A user can be configured through RRC signaling and/or through MAC CE and/or through L1 signaling to transition or switch from a first UE group G.sub.1 to a second UE group G.sub.2, Par. 0210; the gNB determines the association between the UE group TCI index and the TCI state ID for each UE … when a UE is passing through a same location with similar positioning within the UE group, Par. 0219).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag in view of Zhou et al. (Zhou hereafter) (US 20220240284 A1).

Regarding claim 2 and 17, Farag teaches, The method of claim 1 and The method of claim 14 respectively, further comprising: 
at least one of a search space to monitor for a control resource set (CORESET) to receive a group common physical downlink control channel (PDCCH) associated with the group common signaling (Farag; a UE-group common DL channel can be a PDCCH that a UE receives according to a common search space (CSS), Par. 0139;  the content of the UE group TCI (e.g., … common for DL and UL) is determined by configuration, for example: … (iii) based on control resource set (CORESET): i.e., different CORESETs configured for … common UL/DL, Par. 0202); 
a common beam configuration for the group common signaling; and 
a common beam for radio link monitoring (RLM) and beam failure recovery (BFR) with respect to the group common signaling.  
	Although Farag teaches that a UE can receive group common PDCCH in CSS, but fails to explicitly teach, 
receiving a common group signaling configuration comprising. 
However, in the same field of endeavor, Zhou teaches,
	receiving a common group signaling configuration comprising (Zhou; The PDCCH may be in a common search space (e.g., a Type1-PDCCH common search space) configured by an RRC message, Par. 0190; a UE may monitor a set of PDCCH candidates according to configuration parameters of a search space ... Monitoring may comprise decoding a DCI content of ...  number of PDCCH candidates in common SSs ... FIG. 28 shows an example of configuration of a SS, Par. 0299-0300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Farag to include the use of RRC as taught by Zhou in order to configure SS (Zhou; Par. 0300).


Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag in view of Takeda et al. (Takeda hereafter) (US 20220039138 A1).

Regarding claim 5 and 20, Farag teaches, The method of claim 1 and The method of claim 14 respectively, in which the group common signaling is carried in a  physical downlink share channel (PDSCH)  scheduled by  downlink control information (DCI) (Farag; The gNB transmits the UE group TCI index, common to all UEs, and the UE specific beam indicator k.sub.u, for each UE, in the UE group TCI DCI. , Par. 0295; A gNB transmits … DCI through respective physical DL shared channels (PDSCHs) … a DCI format scheduling a PDSCH reception by a UE is referred to as a DL DCI format, Par. 0081) . 
Although Farag teaches UE group TCI DCI, but fails to explicitly teach, 
a group common physical downlink share channel (PDSCH)  scheduled by group common downlink control information (DCI). 
However, in the same field of endeavor, Takeda teaches,
	a group common physical downlink share channel (PDSCH)  scheduled by group common downlink control information (DCI) (Takeda; UE may receive group common DCI for scheduling group common PDSCH, Par. 0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Farag to include the use of group scheduling as taught by Takeda in order to receive group data (Takeda ; Par. 0096).


Claim 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag in view of Lin et al. (Lin hereafter) (US 20210160879 A1).

Regarding claim 7 and 23, Farag teaches, The method of claim 1 and The method of claim 14 respectively, further comprising transmitting an acknowledgment (ACK) in response to successfully receiving the group common signaling (Farag; A user can be configured through … L1 signaling to transition or switch from a first association to a second association … The time of the switching can be determined based on … after a time period (in slots or subframes or frames or milli-seconds) from the time … the HARQ-ACK acknowledgement of the activation/transition/switching command, Par. 0260-0263). 
Farag fails to explicitly teach,
the transmitting occurring via a unicast channel.  
However, in the same field of endeavor, Lin teaches,
	the transmitting occurring via a unicast channel (Lin; If the UE can successfully decode the transport block(s) in the received shared SPS PDSCH … then the UE may provide HARQ-ACK feedback (possibly along with a multiplexing identity) in a dedicated … PUCCH, Par. 0166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Farag to include the use of dedicated PUCCH as taught by Lin in order to transmit feedback (Lin; Par. 0166).
  

Claim 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag in view of YANG (YANG hereafter) (US 20220141819 A1).

Regarding claim 11 and 27, Farag teaches, The method of claim 1 and The method of claim 14 respectively, in which the configuration change comprises an  power control configuration update (Farag; the TCI state ID in the above examples can be replaced by another physical characteristic for example … a power control command, Par. 0217).  
	Farag fail to explicitly teach,
	an uplink power control.
	However, in the same field of endeavor, YANG teaches,
	an uplink power control (YANG; the target power control parameter used in transmitting the PUCCH on the target PUCCH resource may be determined by using one of TCI state information, Par. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Farag to include the use of TCI state as taught by YANG in order to determine uplink power control (YANG; Par. 0068).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag in view of MA et al. (MA hereafter) (US 20210194571 A1).

Regarding claim 22, Farag teaches, The method of claim 21, further comprising
	update based on monitoring a subset of the group of UEs (Farag; From the results presented in TABLE 1, the beam update rate can be quite large when a train carriage is passing in front of the RRH (or TRP or gNB or base station) ... Hence, this necessitates a group-based beam indication using L1 control signaling, Par. 0118; the association of TCI state IDs and UE group TCI indices can be updated as the train moves from one RRH (or TRP or gNB or base station) to the next one through … L1 signaling, Par. 0195; the TCI state ID in the above examples can be replaced by … timing advance, Par. 0217).
Although Farag teaches beam update, association update as train moves and also teaches in Fig. 8 that distance along track from RRH changes as train moves, but fails to explicitly teach that 
identifying a need for the TA update.  
However, in the same field of endeavor, MA teaches,
identifying a need for the TA update (MA; when the UE 402c moves towards or away from the terrestrial TRP 404, this results in a change in the distance between the UE 402c and the terrestrial TRP 404 that may require a TA update, Par. 0191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Farag to include the use of change in distance as taught by MA in order to update TA (MA; Par. 0191).


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag in view of JUNG et al. (JUNG hereafter) (US 20210058113 A1).

Regarding claim 29, Farag teaches, The method of claim 14, further comprising transmitting, to each UE of the group of UEs, a time to apply the configuration change (Farag; A user can be configured through RRC signaling and/or through MAC CE and/or through L1 signaling to transition or switch from a first association to a second association ... The time of the switching can be determined based on ... specific system frame number and/or subframe number and/or slot and/or symbol number, Par. 0187-0189).  
	Although Farag teaches UE configuration and time of switching, but fails to explicitly teach that configuration includes time of switching. However, in the same field of endeavor, JUNG  teaches in Par. 0072 that “The time point from which the continuation [sic] switching is applied may be determined according to a predefined value (e.g., applying the configuration switching after N(≥1) slots once the configuration switching indication is received), may be configured for the terminal via higher-layer signaling (e.g., RRC signaling) by the base station.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Farag to include the use of RRC as taught by JUNG  in order to determine timing to apply the configuration (JUNG; Par. 0072).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20150131636 A1 teaches in Fig. 7 that a base station transmits group identifier to a group of mobile stations and also transmits group TA value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416